Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission mailed on August 3, 2021 have been entered.
Claim 9 has been canceled.  Claim 7 has been amended.
Claims 7, 8 and 10-18 are pending in the present application.
Accordingly, claims 7, 8 and 10-18 have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's Amendment and Response filed August 3, 2021 have been considered.  Rejections and/or objections not reiterated from the previous Office Action mailed February 8, 2021 are hereby withdrawn.  Any arguments addressing said rejections and/or objections are moot.  The following rejections and/or objections are 


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed August 3, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement, and a signed copy is enclosed herewith.


Claim Rejections - 35 USC § 103
In the previous Office Action filed February 8, 2021, claims 7-18 were rejected under 35 U.S.C. §103 as being unpatentable over Brain, Oliver et al. (Immunity, 2013 Vol. 39:521-536) (hereinafter “Brain Oliver”) in view of WO 2004/043495 A1.  This rejection is moot against claim 9 in view of Applicant’s Amendment to the claims filed August 3, 2021.  This rejection is maintained against the remaining claims for the reasons of record set forth in the previous Office Action mailed February 8, 2021.  
 

Response to Arguments
In response to this rejection, Applicants argue that Applicant has shown that local administration of the miR-29b/sCA composite had no improvement effects and was 
Applicants argue that WO 2004/043495 merely discloses a general statement about using carbonate apatite particles as a cell delivery agent, and fails to disclose that systemic administration is effective for application to inflammatory bowel disease (IBD).  Applicants also argue that Brain also fails to disclose systemic administration of miR-29a and miR-29b. 
Applicants submit that there is no reasonable expectation of success in treating IBD using systemic administration since it was known at the time of filing of the present application that carbonate apatite particles can accumulate in tumor tissues when administered systemically.  Applicants point the Examiner to U.S. Patent No. 9,889,155.  Applicants contend that it was unknown that carbonate apatite particles have the action to accumulate in inflamed bowel. Applicants also contend that at the time of filing of the present application, it was believed that, for treatment of inflammatory bowel disease using siRNA, effective delivery of the siRNA to inflamed bowel was required, and a person skilled in the art recognized that local administration (oral route or trans-anal route) should be employed in the treatment of inflammatory bowel disease using miR-29a and miR-
Applicants submit that in contrast, in the present invention, the composite particles having miR-29a and/or miR-29b carried on a carbonate apatite particle are administered systemically, which not only allows direct delivery of the miRNA into inflamed bowel, but also allows the miRNA to be efficiently taken up into dendritic cells, which are localized on the inflamed bowel, thereby achieving a remarkably excellent therapeutic effect.  Applicants contend that, in other words, the presently claimed methods are not aimed solely at directly delivering miR-29a and/or miR-29b into the inflamed bowel, but are also aimed at allowing miR-29a and/or miR-29b to be taken up into dendritic cells. For this reason, the presently claimed methods intentionally employ systemic administration, which is considered to have low delivery efficiency into the inflamed bowel.
Applicants assert that since it was previously unknown that miR-29a and miR-29b have the action of decreasing expression levels of cytokines in dendritic cells, the effects of the presently claimed methods are significant and unexpected over the prior art.
Applicants argue that the present specification shows that when the composite particles having miR-29b carried on a carbonate apatite particle were administered locally via the transanal route, the effect of improving inflammatory bowel disease was hardly observed.  Applicants submit that Fukata et al. also demonstrates that when composite particles having miR-29b carried on a carbonate apatite particle are administered via the 
Applicants submit that WO 2004/043495 teaches, "The smaller the average particle diameter of the compound particles, the greater the improvement in uptake efficiency of the compound particles into cells" and teaches that the particle diameter of the carbonate apatite particles used as the nucleic acid carrier is preferably smaller. Applicants assert that WO 2004/043495 also teaches that the average particle diameter of the carbonate apatite particles is particularly preferably 200 nm or less, and recommends that the average particle diameter be 200 nm or less.
Applicants contend that in contrast, it is important for the carbonate apatite particles used in the presently claimed methods to have an average particle diameter smaller than that of conventional carbonate apatite particles used as a nucleic acid carrier, because the carbonate apatite particles are taken up into dendritic cells mainly by phagoptosis.  Thus, to more clearly distinguish over the cited references, Applicants submit that claim 7 is amended to recite that the carbonate apatite particles have an average particle diameter of 400 to 3000 nm. 
Applicants argue that in all the test examples other than Test Example 6 in the present Specification, the carbonate apatite particles having an average particle diameter of 400 to 2000 nm are used.  Applicants submit that the present Specification also shows 
Applicants argue that based on the teachings of WO 2004/043495, a person skilled in the art would not be motivated to use the carbonate apatite particles having an average particle diameter of 400 to 3000 nm, which would be expected to reduce the improvement in uptake efficiency based on WO 2004/043495. The skilled person also would not expect from Brain and WO 2004/043495 that the therapeutic effect for inflammatory bowel disease would be higher when using the carbonate apatite particles having an average particle diameter of 400 to 3000 nm than when using the carbonate apatite particles having an average particle diameter of 10 to 50 nm.
In view of the preceding remarks and the amendments to the claims, the Applicant respectfully requests that the rejection under 35 U.S.C. § 103(a) be withdrawn.
Applicant’s arguments, assertions, submissions and contentions have been fully considered by the Examiner, but none are found persuasive.  First, regarding any arguments from Applicant regarding composite particles having miR-29a and/or miR-29b carried on a carbonate apatite particle, systemically administered and taken up into dendritic cells, it appears that Applicant is arguing against limitations not found in the instant claims.  Nowhere do the claims recite or require administration into dendritic cells.  Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, Applicant's arguments regarding uptake into dendritic cells appear to be misplaced and will not be further addressed or rebutted by the Examiner.
prima facie case for obviousness; however, to be effective a declaration should provide objective evidence or point to where in the Specification data is presented that shows the results obtained using the claimed composition are unexpectedly better than those obtained with the compositions of the closest prior art.  
Applicant has not done any comparison of the claimed invention with the closest prior art, particularly in view of the fact that WO 2004/043495 teaches and suggests carbonate apatite particles used as nucleic acid carriers.  Further, WO 2004/043495 teaches, suggests and motivates subcutaneously, intramuscularly, intraperitoneally or intravenously delivery routes. 
Applicant is reminded that KSR forecloses an obvious to try rationale may be proper when the possible options for solving a problem are known, finite, and predictable, with a reasonable expectation of success.  KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  The disclosure of subcutaneously, intramuscularly, intraperitoneally or intravenously delivery routes by WO 2004/043495 renders obvious systemic administration.
Third, regarding the argument that WO 2004/043495 fails to disclose that systemic administration is effective for application to IBD, this is not found persuasive because the combined prior art to Brain in view of WO 2004/043495 teaches, suggests and motivates the same method step as presently claimed.  Any underlying mechanism of action would naturally flow and be inherent to administration of the composite particle comprising the 
Regarding arguments regarding carbonate apatite particle size, WO 2004/043495 explicitly teaches:
“The efficiency by which the aforementioned compound particles are taken up into cells can be further enhanced by making the average particle diameter of the compound particles 500 nanometers or less; and

“The average particle diameter of the compound particles contained in the delivery agent of the present invention is preferably 500 nanometers or less”

Therefore, it is clear and evident that WO 2004/043495 teaches and suggests a method for treating a disease, the method comprising using a delivery agent used to deliver a target substance (e.g. nucleic acid) to cells that contains compound particles composed of the target substance and carbonate apatite, wherein the average particle diameter of the compound particles is 500 nanometers or less. 
Furthermore, there is nothing of record to show that the systemically administered carbonate apatite particles, which preferably have an average particle diameter of 500 nm or less used in the methods suggested and motivated by WO 2004/043495 is any different than the systemically administered carbonate apatite particles, which has an average particle diameter of 400 nm to 3000 nm used in the presently claimed methods of the present invention.   
Regarding Applicant’s arguments that a person skilled in the art would recognize that only local administration should be employed in the treatment of inflammatory bowel disease using miR-29a and miR-29b, this is not found persuasive because these arguments are largely based on arguments of counsel.  Applicant is reminded that arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 
It is noted that Applicants rely on Guo et al. (2016) and Fukata et al. (2018) and submit that when a person skilled in the art would have attempted to treat Crohn's disease using carbonate apatite incorporating miR-29a and miR-29b, based on the disclosures of Brain and WO 2004/043495, the skilled person would recognize that local administration should be employed, however this is not found persuasive because the data presented in Fukata et al. is post-filing and therefore after the effective filing date of the claimed invention.  Furthermore, as discussed supra, KSR forecloses an obvious to try rationale may be proper when the possible options for solving a problem are known, finite, and predictable, with a reasonable expectation of success.  Given the fact that WO 2004/043495 discloses subcutaneously, intramuscularly, intraperitoneally or intravenously delivery routes, systemic administration is obvious to try.
Regarding arguments regarding an expectation of success, Applicant is reminded that obviousness does not require an absolute expectation of success. Applicant is reminded that for obviousness under § 103, “all that is required is a reasonable expectation of success”, and it does not require “absolute predictability of success”. See In re O Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant is reminded that the test for obviousness is not whether the features of the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981).  
Before the effective filing date of the claimed invention, the mir-29 family was implicated as a therapeutic for Crohn’s disease/inflammatory bowel disease (IBD).  Before the effective filing date of the claimed invention, the prior art demonstrated that carbonate apatite is an efficient carrier for cell delivery of nucleic acids capable of regulating cell function.  
It would have been obvious for one of ordinary skill in the art to devise the methods of the claimed invention using the teachings and motivation of Brain in view of WO 2004/043495.  A person of ordinary skilled in the art could have easily conceived devising a formulation for administration of the miR-29 described in Brain using the teachings and suggestions of the carbonate apatite particles systemically administered as taught by WO 2004/043495.  
A person of ordinary skill in the art would have been motivated and expected reasonable success to devise methods as presently claimed for the purpose of treating Crohn’s disease/IBD in a subject.
prima facie case of obviousness has been made since a combination of the prior art teach and suggest all of the features of the rejected claims and there would have been a reasonable expectation to arrive at the claimed invention.  
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635